Allowable Subject Matter
Claims 1, 4-6 and 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments presented by the RCE filed 12/20/2021 overcome the prior art of record and the prior rejections applied.  Particularly, the amended limitations regarding the “plurality of manufacturer alarm set points” and “manufacturer defined alarm threshold values” along with corresponding functional limitations, define over and are not read by the prior art.  Furthermore, Applicant remarks filed 11/16/2021, on pages 7-11 explain the reasoning for overcoming the prior art (35 USC 102 (a) (2) rejection over TART US 20150325060 A1) as used in the final rejection mailed on 9/23/2021.
The amended limitations including “plurality of manufacturer alarm set points” and “manufacturer defined alarm threshold values” are not clearly taught or suggested by the prior art found, given that none of the newly found prior art teaches directly using manufacturer alarm set points and alarm threshold values functioning as claimed in claim 1, in conjunction with a computing device/system of an industrial machine to protect such machine from alarm conditions, such as that of TART (US 20150325060 A1).  These prior art references include: 
BIELMEIER US 20160077181 A1
URRUTIA US-20160335866 A1
HIBBS US-6417774 B1
SCHMIDT US-9196141 B1
Similarly reasoning is applied for claims 11 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        12/28/2021